Case 6:16-cV-01376-T.]|\/|-TWD Document 53 Filed 01/18/19 Page 1 of 4

ONONDAGA

COMMUNITY COLLEGE

A College of the State University ofNew York
4585 West Seneca Turnpike Syracuse, New York 13215-4585
(315) 498-2211 www.sunyocc.edu

OFFICE nfthe PRESIDENT

January 18, 2019

Hon. Therese Wiley Dancks
Magistrate Judge
U.S. District Court for the Northern District of New York

101 South Clinton Street
Syracuse, NeW York 13261

Re: 61 16-cv-01376 TJM-TWD; Pasiak v. Onondaga Community College; Motion by Intervenor
Advance Media

Dear Judge Dancks:

Pursuant to your text order of January 3, 2019 (Dkt. 52) and as attorney for the Defendant
Onondaga Community College (OCC), l submit this letter brief in the above case.

INTRODUCTION

Intervenor has said in the Reply Brief that the main issue is “Whether the Confidentiality
Order stipulated to by the parties Was justified by a compelling reason.” Reply Brief, Dkt. 48,
p. 2. The standard of “compelling reason” has been met throughout the record in this case. lt Was
stated under oath by President Kathleen Crabill in her affidavit, Dkt. 46, p. 2 and is reflected in
the Confidentiality Stipulation and Order itself, Dkt. 30 on p. 1, that confidentiality Was an
integral part of the settlement, meaning that it Was required before the parties could reach
agreement and there Would not have been a settlement Without it. ln addition, Plaintiff’s attorney
has stated: “lt is my client’s intent to honor and abide by his obligations under the Stipulation
and order as it reflects the parties’ agreement regarding the terms and conditions of the
settlement.” Letter from Plaintiff’ s attorney, Dkt. 35.

While there is no need to restate those arguments, it is clear that the parties’ intentions
With regard to confidentiality is best determined by examining the contractual terms to Which
they agreed in the Settlement Agreement. That Settlement Agreernent has been submitted under
seal to the Magistrate’s chambers for in camera Inspection. Defendant reiterates that judicial
efficiency requires the confidentiality order to remain in effect.

EXPLORE. DISCOVER. TRANSFORM.

Case 6:16-cV-01376-T.]|\/|-TWD Document 53 Filed 01/18/19 Page 2 of 4

Intervenor has assumed self-serving intentions on the part of OCC in seeking the
Confidentiality Order. ln Intervenor’s Reply Brief (Dkt. 48) it is stated that:

“The Pos).‘ Slandard has a substantial journalistic interest in understanding and reporting
on the terms of Defendants’ settlement agreement, particularly because the underlying
civil rights litigation initiated by Coach Pasiak implicated serious allegations of racial
discrimination by OCC’s administration in connection with the school’s men’s basketball
team. That interest far outweighs any confidentiality interest relied on by Defendants to
shield from public exposure the amount of public funds expended by a public community
college to avoid a public trial on those controversial and newsworthy claims.” Dkt. 48,

p2.

lntervenor’s assumptions are inaccurate l am certain that counsel for lntervenor is aware
of the multiplicity of reasons that cases settle, including the expense involved in discovery as
well as at trial, without regard to the underlying issues in the case. lt does not appear that these
possibilities were ever considered

ln addition, the Post Standard has received through multiple FOIL requests voluminous
documentation of OCC’s finances and legal affairs There were FOIL requests covering the
period from January l, 2013 until the date of the request, for all law firm bills/invoices and check
registers, all settlement agreements reached in lawsuits against OCC, all contracts, bids and
requests for proposals for legal services, all records pertaining to legal fees, invoices and check
registers paid to Bond, Schoeneck & King for the purpose of litigating this case. Some redactions
were made in legal invoices because the information would violate New York’s Personal Privacy
Law, NY Public Officers Law Article 6, although none related to this case, and the Settlement
Agreement in this case was the only one not provided.

OCC has been forthcoming and remarkably open in providing information about its
operations ln addition, OCC is governed by New York laws that require openness and public
accountability as will be outlined below. lt is for all these reasons that it is difficult to credit
lntervenor’s claimed need for “public oversight” of OCC’s operations by the Post Stana'ara’.

Legal Oversight of OCC

As outlined in Defendant’s l\/lemorandum of Law in Opposition, Dkt, 45, pp. 12-13,
OCC is already subject to extensive public oversight As stated there, “l will not dispute the
public function of the press because that has a long and important history. l will merely note
that as a Community College and as an affiliated institution of SUNY [State University of New
York], OCC is subject to extensive public scrutiny by law.” Dkt. 45, p.12. l would like to
supplement this section by citing the relevant New York law behind oversight of OCC.

As an affiliated institution of the State University of New York (SUNY) the college is an entity
created by statute, NY Education Law §6302, and controlled by the “standards and regulations
governing the organization and operation of community colleges”. 8 NYCRR 600.2. The County
of Onondaga, as local sponsor for OCC, has prescribed procedures for the audit of college funds
under the authority of NY regulations 8 NYCRR 600.2(a). Thus, the College is subject to

Case 6:16-cV-Ol376-T.]|\/|-TWD Document 53 Filed 01/18/19 Page 3 of 4

financial oversight of its budget and expenditures by the Onondaga County Legislature that holds
annual public meetings to consider approval of the OCC budget. The OCC budget, including all
expenditures, is also subject to approval by the State University of New York (SUNY) Board of
Trustees. 8 NYCRR 602.14(f). The Annual Report to SUNY, certified by the College’s Chief
Financial Officer and due “within sixty (60) days after the close of the college fiscal year” is
required by law. 8 NYCRR 602.14(a).

GCC is governed by the OCC Board of Trustees. That body consists of ten (10) unpaid
members, five appointed by the County Legislature, four (4) by the Governor and one elected by
and from among the students at the college. NY Education Law §6306(1). The Board’s
responsibilities and authority include oversight of all budgetary and financial matters related to
the college, 8 NYCRR 604.2(b), which includes the responsibility to “make available for
inspection all college policies and procedures for the convenience and information of members
of the college constituency”. 8 NYCRR 604.2(b)(11).

The day to day operations of OCC are led by President Kathleen Crabill. The President is
appointed by the OCC Board of Trustees subject to approval by the SUNY Board of Trustees
and the Chancellor of SUNY. NY Education Law §6306(2). Her authority comes by delegation
from the Board of Trustees pursuant to NY Education Law §63 06 as well as from 8 NYCRR
604.3. Her duties include authority over all academic, financial and budgetary matters, contracts,
8 NYCRR 604.3, and the submission of “an annual report on the operation of the college to the
college trustees, and prepar[ing] such other reports as college trustees of the State University of
New York may require.” 8 NYCRR 604.3(d).

The result of these provisions of New York law is that while the College President makes
day to day decisions regarding the operation of the college and makes decisions on
recommendations for changes in policy, she is subject to oversight by the appointed Board of
Trustees, a group of outside appointees that meets publicly six (6) times per year which meetings
are subject to the NY Open Meetings Law, NY Public Officers Law Article 7. The Board of
Trustees also has a subcommittee on Finance, Audit and Compliance that likewise meets six (6)
times per year in public meetings and is also subject to the NY Open l\/leetings Law.

The Board of Trustees also determines “internal business and financial policies and
practices” that include but are not limited to disbursements and cash control. 8 NYCRR 602.14.
The Board of Trustees is also subject to “appropriate guidelines made available by the State
Comptroller relating to such activities as cash control, equipment inventory control and
utilization, and time-attendance and payroll” that are provided by the SUNY Board of Trustees. 8
NYCRR 602.14 (b).

ln addition, there are even more detailed requirements in the regulations which include
required compliance with article 126 of the NY Education Law as well as the Code of Standards
and Procedures for the Administration and operation of Community Colleges provided by the
SUNY Board of Trustees. 8 NYCRR. 602.1(a).

New York law also requires annual financial audits of OCC done by an independent
certified public accounting firm. 8 NYCRR 602.1(0). The OCC Board of Trustees has

Case 6:16-cV-Ol376-T.]|\/|-TWD Document 53 Filed 01/18/19 Page 4 of 4

responsibility for this process and the audit must be “of all accounts maintained at its direction”
and the Board must “render such reports respecting any and all receipts and expenditures of the
college as the local legislative body or board, or other appropriate governing agency may direct.”
NY Education Law §6304(d)(6).

Consequently, the OCC Board of Trustees has long had a formal college policy
governing annual audits. That is Policy Gl entitled Appoz'mment oflna'epena'ent Auditors and
Conduct oflndependent Audit which was last updated and approved by the Board of Trustees in
a public meeting on April 3, 2006. Policy Gl requires that the annual audit include “a review and
discussion with the administration and the Independent auditor of . . .litigation, contingencies and
claims against the College and material accounting issues that require disclosure in the College’s
financial statements”.

The OCC Board of Trustees has not changed any college policy on discrimination as a
result of this lawsuit, despite Intervenor’s insinuations to the contrary. See Reply Brief, Dkt. 48,
p.12. College policies on discrimination as well as changes and amendments to those policies are
approved by the OCC Board of Trustees in public meetings The records of those meetings are
available pursuant to the NY Open Meetings Law and available to the public from the College by
a simple request either by phone at 315-498-2214, by email at hartj@sunyocc.edu, or by mail at
the President’s Office. Also available in the same manner are all of the annual independent audit
reports on OCC’s finances Finally, OCC’s Centralized Policy Manual is a public document that
is open and available on the College’s website at www.sun focc.edu, or directly at
bttp://WWW.sun\/occ.edu/inde><.asp><?menu=722&id=22298.

 

CONCLUSION

Defendants respectfully urge Magistrate Dancks to uphold her Confidentiality Stipulation
and Order, Dkt. 30, dated December 11, 2017, as a clear reflection of the intentions of the parties
and as a matter of judicial efficiency.

l declare under penalty of perjury that the foregoing letter brief is true and correct to the
best of my knowledge

Respectfully submitted,

i€w<ill@,…

Kevin M. Moore, Attorney for Defendant
NDNY Bar No. 519202

 

